DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/09/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation " said at least one threaded shaft " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, it is assumed the later limitation “wherein said drive bolt is equipped with at least one threaded shaft” precedes " said at least one threaded shaft ".
Claims 4-6 are rejected based on their dependency on rejected claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Lynch US 8919832 B1 (hereinafter Lynch).
In regards to claim 2, Lynch teaches a child-proofing knob (abstract) and lock mechanism for cabinets and drawers (col 5 lines 5-8) which must first be pressed in then turned to facilitate access (col 3 lines 1-22) comprising: a knob (11 and 17), said knob equipped with a front (15 and 17) and a rear (14); a drive bolt (30); wherein said rear of said knob is disposed in communication with said drive bolt (via 29); a housing (inner walls of handle portions seen in fig 1), said housing disposed inline with said drive bolt (see fig 1); and a lock arm (54), said lock arm disposed in communication with said drive bolt (see fig 2).  
In regards to claim 7, Lynch teaches a knob and lock mechanism, comprising: a knob (11 and 17), said knob equipped with a front (15 and 17) and a rear (14); a drive bolt (30); a lock arm (54), said lock arm disposed in communication with said drive bolt (see fig 2); wherein said rear of said knob is disposed in communication with said drive bolt (see fig 2); and wherein said knob is configured to move said lock arm in concert when said knob is turned (col 4 lines 16-26).  
In regards to claim 8, Lynch teaches the apparatus of claim 7, further comprising: a housing (inner walls of handle portions seen in fig 1), said housing disposed inline with said drive bolt (see fig 1); a clutch knob disc (17), said clutch knob disc equipped with at least one pin (18a); a clutch latch disc (32), said clutch latch disc equipped with mating holes (gaps from 27); wherein said mating holes are in line with said at least one pin (see fig 1); a pocket spring (35), said pocket spring disposed around said drive bolt (see fig 1); wherein said pocket spring is disposed in communication with said clutch latch disc and said housing (see fig 1); and wherein said clutch latch disc is configured to come into contact with said clutch knob disc when said knob is pressed inwards (see fig 1), compressing said pocket spring to facilitate connection of said at least one pin to said at least one mating hole (see fig 1 and col 3 lines 1-22).  
In regards to claim 9, Lynch teaches the apparatus of claim 8, wherein upon connection of said at least one pin to said at least one mating hole, turning of the knob engages movement of said lock arm (col 4 lines 16-26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Ames US 3314702 A.
In regards to claim 1, Lynch teaches a child-proofing knob (abstract) and lock mechanism for passageway doors, cabinets, and drawers (col 5 lines 5-8 additionally this limitation can be seen as intended use) which must first be pressed in then turned to facilitate access (col 3 lines 1-22) comprising: a knob (11 and 17), said knob equipped with a front (15 and 17) and a rear (14); a drive bolt (30), said drive bolt equipped with at least one threaded shaft (29); wherein said rear of said knob is disposed in communication with said drive bolt via said at least one threaded shaft (see fig 1); a set area (portion of 14 that connects to S), said set area configured to maintain a static position of said knob on said at least one threaded shaft of said drive bolt (see fig 1); a housing (inner walls of handle portions seen in fig 1), said housing disposed inline with said drive bolt (See fig 1); a clutch knob disc (17), said clutch knob disc equipped with at least one pin (18a); a clutch latch disc (32), said clutch latch disc equipped with mating holes (gaps from 27); wherein said mating holes are in line with said at least one pin (see fig 1); a pocket spring (35), said pocket spring disposed around said drive bolt (see fig 1); a lock arm (54), said lock arm disposed in communication with said drive bolt (see fig 2); wherein said lock arm is disposed outside of said housing (see fig 2); wherein said pocket spring is disposed in communication with said clutch latch disc and said housing (see fig 1); wherein said clutch latch disc, said pocket spring, and said clutch knob disc are disposed within said housing (see fig 1); wherein said clutch latch disc is configured to come into contact with said clutch knob disc when said knob is pressed inwards (See fig 1), compressing said pocket spring to facilitate connection of said at least one pin to said at least one mating hole; and wherein upon connection of said at least one pin to said at least one mating hole, turning of the knob engages movement of said lock arm (See fig 1 and col 3 lines 1-22).  
However, Lynch does not tech a set screw, said set screw configured to maintain a static position of said knob on said at least one threaded shaft of said drive bolt; Lynch instead teaches an area to maintain a static position.
Ames teaches a set screw (1c) to maintain a static position between a handle and a threaded shaft (2c, see fig 2).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided Lynch with a set screw in order to further strengthen the static position of the knob.
In regards to claim 3, Lynch teaches the apparatus of claim 2, further comprising: a set area (portion of 14 that connects to S), said set area configured to maintain a static position of said knob on said at least one threaded shaft of said drive bolt (see fig 1); a clutch knob disc (17), said clutch knob disc equipped with at least one pin (18a); a clutch latch disc (32), said clutch latch disc equipped with mating holes (gaps from 27); wherein said mating holes are in line with said at least one pin (see fig 1); and wherein said drive bolt is equipped with at least one threaded shaft (29) disposed in communication with said drive bolt (See fig 1). 
However, Lynch does not tech a set screw, said set screw configured to maintain a static position of said knob on said at least one threaded shaft of said drive bolt; Lynch instead teaches an area to maintain a static position.
Ames teaches a set screw (1c) to maintain a static position between a handle and a threaded shaft (2c, see fig 2).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided Lynch with a set screw in order to further strengthen the static position of the knob.
In regards to claim 4, Lynch teaches the apparatus of claim 3, further comprising: a pocket spring (35), said pocket spring disposed around said drive bolt (see fig 1); a lock arm (54), said lock arm disposed in communication with said drive bolt (see fig 2); and wherein said lock arm is disposed outside of said housing (see fig 1).  
In regards to claim 5, Lynch teaches the apparatus of claim 4, wherein said pocket spring is disposed in communication with said clutch latch disc and said housing (see fig 1); wherein said clutch latch disc, said pocket spring, and said clutch knob disc are disposed within said housing (see fig 1); and wherein said clutch latch disc is configured to come into contact with said clutch knob disc when said knob is pressed inwards, compressing said pocket spring to facilitate connection of said at least one pin to said at least one mating hole (See fig 1 and para 3 lines 1-22).  
In regards to claim 6, Lynch teaches the apparatus of claim 5, wherein, upon connection of said at least one pin to said at least one mating hole, turning of the knob engages movement of said lock arm (See fig 1 and para 3 lines 1-22).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Speight US 3206238 A – teaches a similar device.
Talpe US 20080197642 A1 – teaches a similar device but without a threaded shaft.
Adams US 20160102477 A1 – teaches a similar device.
Carter GB 2255798 A – teaches a similar device.
Jennings GB 2515729 A – teaches similar mating surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675